Research Fund for Coal and Steel (debate)
The next item is the report by Adam Gierek, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council decision on the multiannual technical guidelines for the research programme of the Research Fund for Coal and Steel - C6-0248/2007 -.
Member of the Commission. - Mr President, first and foremost, I wish to express my gratitude to the European Parliament, and particularly to the rapporteur, Mr Gierek, for the interest and support shown regarding the Research Fund for Coal and Steel.
Let me also thank the chairwoman of the Committee on Industry, Research and Energy, Ms Niebler, and the shadow rapporteurs, Ms Laperrouze and Mr Březina, for their constructive help. I understand that the request for a debate was made by a number of members of the ITRE Committee. I am therefore more than happy to summarise what is at stake.
In 2002, a protocol annexed to the Treaty of Nice created the Research Fund for Coal and Steel, a smart financial design using the interest accrued from the assets made available at the expiry of the European Coal and Steel Treaty. Activities under that Treaty were funded through a levy paid by the coal and steel industries, 27.2% and 72.8% of the budget being respectively allocated to coal and steel.
Through a bottom-up approach, this Research Fund is intended exclusively to fund research projects in the sectors related to the coal and steel industries, two major traditional sectors where research is still needed: firstly, to comply with current EU policies on environmental standards to combat global climate change and, secondly, to maintain energy security of supply by having a fuel mix that meets European demand.
The essential principles and proper decision-making procedures related to the management of this fund are defined in the multiannual technical guidelines for the research programme of the Research Fund for Coal and Steel. These technical guidelines are to be reviewed or supplemented every five years, the first period ending on 31 December 2007.
On 10 July 2007, the Commission adopted a proposal for a Council decision on the revision of these technical guidelines. This proposed revision looked to further the positive results achieved during the first five years of the Research Fund for Coal and Steel research programme, notably in terms of environmental protection. In the Commission's view, no major overhaul was needed, but rather a fine tuning of the existing rules in order to adapt the guidelines to EU enlargement, to the Seventh Framework Programme and to current European regulations, notably in terms of gender balance and financial management policies. This proposal for a Council decision was sent to the European Parliament for consultation, and this is the reason why we are here today.
I would like to express my appreciation of the fact that Mr Gierek's report by and large supports the Commission's proposal.
rapporteur. - (PL) Mr President, the Commission's decision regarding the continued functioning of the Research Fund for Coal and Steel should be received with satisfaction. This fund arose as a payment of 72.8% made by the steel industry and 27.2% made by the coal industry following the expiry of the European Coal and Steel Community Treaty. The interest from this Fund amounts to around EUR 60 million a year, which makes it possible to provide top-up subsidies for research that does not come under the 7th Framework Programme. This concerns essential research for rationalisation of the functioning of both the iron and steel industry and coal mining, as well as research leading to further improvements in finished product quality in this industry, that is to say coal and steel. The need for such research activities is particularly relevant to these industries in the new countries of the European Union.
Steel. Steel is still the most important construction material. The technological potential to raise the quality of various grades of steel and improvements in the efficiency of steel production are still far from exhausted, particularly where new technologies for the production of intermediate products for subsequent machining are concerned. Increased reliability of steel structures and increased operating efficiency of various items of machinery and equipment require considerable volumes of empirical research in this sphere. This also applies to improvements in chemical composition, and to improvements in the functional properties of various steel grades. Work on an effective and environmentally sound method of recycling scrap, e.g. steel from problematic galvanised automobile industry scrap, is also of exceptional importance.
Coal. Coal means energy security. The competitiveness of this solid fuel, the definition of which, according to the proposal made in this regulation, is to be expanded for practical purposes to include bitumen shales, also known as oil shales, which are mined in Estonia, depends on efficient utilisation of its regional reserves.
The specific problems of coal mining depend to a large extent on local geological conditions and require routine surveying work. These studies should precede the construction and operation of, for example, deep coking coal mines with a methane problem. Coal utilisation can also include the non-conventional method of its underground gasification. The continued proper functioning of the Research Fund for Coal and Steel requires that each advisory group include in its make-up experts able to guarantee optimal representation from the aspect of the location of the coal and steel industry in the European Union, with particular regard to experts from the new European Union countries.
on behalf of the PPE-DE Group. - (CS) After a period of five years, in accordance with the Council guidelines, the European Commission reviewed the operation of the Research Fund for Coal and Steel. This Fund manages the assets of the now expired European Coal and Steel Community and invests the interest generated by the capital in coal and steel research.
I welcome the fact that the Commission's proposal consistently reflects the changes that have taken place over the last five years, takes account of the provisions laid down in the Accession Treaties at the time of 2004 enlargement of the EU (one specific example already mentioned is Estonia's Treaty of Accession), incorporates the fact that the definition of the term 'coal' is now broader, and focuses in particular on job protection and on effective use of materials and energy resources in production and manufacturing industries.
The provisions dealing with amendments to the Seventh Framework Programme for Research and Development and to those areas that the Seventh Framework Programme does not cover in detail are also an important part of the proposal. In addition to the Commission's proposal itself, I would like to praise the work of the rapporteur, Adam Gierek, and his report. The results of the vote in the Committee on Industry, Research and Energy, which adopted all the substantive amendments, are a testament to the excellent groundwork and sensible approach to further investment in science and research in the area of coal and steel, two raw materials for energy and production that are currently irreplaceable.
I would like to take this opportunity to ask my colleagues to reject unambiguously the proposals by certain groups aimed at undermining the importance of coal and steel and conventional energy sources in general, or, as the case may be, the importance of the future of this Fund, which has proved to be irreplaceable in terms of financing research. Coal and steel are among the most important raw materials for energy and manufacturing that have developed significantly in recent years. The report should thus take into account, for example, the geographical location of reserves: this will contribute towards more effective energy use and better energy security in the European Union as a whole.
on behalf of the PSE group. - (RO) The Research Fund for Coal and Steel was established after the expiration of the Treaty establishing the European Coal and Steel Community, the first treaty upon the foundation of the European Union.
Europe possesses important coal deposits, but we need to invest in new, cleaner processing solutions.
Steel is a product still used by many industrial sectors, but research is necessary in this sector as well in order to identify cleaner and more efficient solutions from the energy point of view.
The importance of this research is even greater since the two sectors entail a large number of jobs that must be kept and whose working conditions need to be improved.
This research should also result in better working conditions for the employees of the two sectors.
In Romania, approximately 34 million tons of coal are extracted every year and approximately 8 million tons of steel are produced.
In these two industrial sectors, the number of directly or indirectly employed people is several hundred thousand. This is why I believe this document is extremely important.
on behalf of the ALDE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, research efforts in the steel sector are necessary to protect the European steel industry and therefore the European economy. However, my approach to the coal industry is more guarded.
James Hansen, climatologist and research director of NASA's Goddard Institute for Space Studies, recently declared that the scale of climate change had been underestimated but that we have various tools at our disposal, one of which is the closure of all coal-fired power stations by 2030. One gas-fired power station emits between 300 and 400 kilograms of CO2 per megawatt-hour, a latest generation coal-fired power station emits 800 kilograms and a power station running on lignite emits 1 000 kilograms of CO2.
How consistent is the European Union being if, on the one hand, it is developing an ambitious plan to combat and adapt to climate change and, on the other, it is supporting coal as a clean energy source?
Humanity has gone from the wood age to the coal age, then to the oil age. Today, Parliament has the choice of supporting a return to the coal age or being consistent with the climate package and therefore not establishing coal as a clean energy source. For this reason my Group intends to support some of the amendments by the Verts.
In conclusion, allow me to give you a wonderful quote from Alphonse Karr: 'A lover is almost always a man who, having found a glowing coal, puts it in his pocket believing it to be a diamond.' Love is indeed passion. For energy, let us opt for reason instead.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I am one of those people who championed the irrelevant amendments in committee. Yet in line with what Mrs Laperrouze said about coal, it is not at all clear to me why the Commission should stipulate subsidising coal ad infinitum, as it were.
Coal has been subsidised to an unbelievable extent for 50 years, and continuing this is contrary to all the EU's statements on climate policy. We believe that, on the contrary, these coal subsidies should be replaced with more consistent support for renewable energies and energy efficiency. Otherwise Europe will not be in a position to meet its targets on climate policy.
Steel is another story. Yet the Commission has omitted to make it clear that steel continues to be subsidised and coal does not. In my opinion sufficient provision has already been made for coal, a dirty energy source, in the Seventh Framework Research Programme.
(NL) Mr President, rapporteur, ladies and gentlemen, coal and steel were central at the start of the European Union, and still are, albeit as part of a completely different agenda involving globalisation, climate change and energy issues. It is 'all hands on deck', as it were; the input of this fund, however small, contributes to the technological revolution necessary to keep the steel sector competitive and to make coal a clean fuel, a clean raw material: 'clean coal'.
The European Commission has also opted for this, on the eve of our pilot projects to achieve carbon capture and storage, for example as a technological innovation. I am emphatically in favour of this. I am not in favour of closing; I am in favour of keeping open. For example, NUON, a Dutch electricity company, is envisaging in Groningen a coal gasifier involving complete capture etc. This kind of project requires support and more resources than are currently on the table.
More important - as Commissioner Potočnik knows - is my plea for a better combination of funds, Structural Funds, input from the European Investment Bank, etc. More matching, bundling, is required to enable major research into infrastructure and investment. The existing rule 'one fund, one project' is a definite hindrance. We must also tinker with these rules, and fortunately the European Commission is already testing the boundaries in this regard.
On 5 and 6 March we spoke in Brdo, Slovenia, about more focus and bundling of European projects. This summer, the Commission will be presenting a new profile for the Esprit programme, to achieve more targeted investment. This is what we want to hear about, not the phasing-out of coal. That is indeed the wrong course to take.
(ES) Mr President, I would like to congratulate Mr Gierek on his report.
Ladies and gentlemen, a research programme that manages its own resources outside the Seventh Framework Programme and that has an annual budget of EUR 60 million cannot but be well received and supported by Parliament, especially taking into account that steel is still used a great deal in various sectors of industry and that there are still many scientific and technological challenges to overcome in order to make production processes cleaner and more efficient.
With regard to coal, the challenges are even greater due to its implications for energy production and for achieving our objectives for combating climate change.
Making coal more competitive in the energy market, improving the safety and operating capacity of the mines and achieving cleaner combustion requires R&D, and the new technologies for capturing and storing CO2 are an area of research that the European Union has clearly backed. I therefore fully agree with the content of this report.
I would also like to congratulate the rapporteur on his sensitivity to gender equality by proposing measures to achieve a greater presence of, and participation by, women in a sector in which men are still in the majority.
(RO) Starting from the immediate political priorities of the European Union, I would like to emphasize some budgetary aspects of this report.
The Commission's proposal refers to the Green Paper on energy and the objective specified in it to increase the use of coal as an important source of energy, by using clean technologies, of reducing and storing carbon dioxide.
The actions that could receive European financing from the Research Fund for Coal and Steel include pilot projects and projects demonstrating the latest technologies in this field.
The problem is the extremely low budget allocated to this fund: 57 million euros every year. It is difficult for me to imagine how this amount could cover a significant number of projects throughout the territory of the European Union.
I remind you that more than one quarter of the European Union countries continue to meet their energy needs by using coal as the main source.
From this point of view, I believe greater financial involvement from the European Union is necessary in this sector, both by way of the Research Fund for Coal and Steel, and by the programmes of the Seventh Framework Programme.
Mr President, I did not intend to contribute, but I feel compelled to on the issue of clean coal technology.
The importance of clean coal technology is absolutely essential, and the question which needs to be asked is: what can the EU do, as the previous speaker just said, to support new technologies, including clean coal technology? The advancement of clean coal technology is essential to our fulfilling our climate change targets, and there is such an urgency with this. The urgency can only be addressed by us working together across the European Union.
(DE) Mr President, Commissioner, I am particularly pleased that today the European Parliament is already discussing the second research project. I believe that steel research, in particular, is particularly important, especially in the face of climate change, because we are naturally striving to make production as efficient as possible and to make efficiency criteria an essential component of consumption. I should therefore like to reiterate my particular congratulations to the rapporteur on this report, and I can say that today is a real day for research.
(RO) My speech starts from a few aspects: first of all, I am glad that coal and steel return, even if not very often, to the Parliament's agenda.
I believe Europe's economic power relies on having the best steel at the lowest costs, therefore the results coming from common research should be shared at the Community level.
In many European countries, there are regions that depend mostly on coal and steel production. The conversion of the labour force employed in coal and steel production is still unsolved and, unfortunately, the regions in question have entered the category of regions with problems in the standard of living and need cohesion programmes.
At the end, I ask myself rhetorically if Europe will stop buying coal and steel from outside the Community if it does not want to align with the European Union environmental protection programme.
Member of the Commission. - Mr President, I appreciate the comments which support the proposal as much as I appreciate also the comments which called for a view of how we will approach energy and climate change solutions in the future. I must make it clear that today we are talking about additional funding for R&D based on an existing fund, based on a protocol - to be more precise, we talk about the technical guidelines. I believe that it is better that this money is used for research and development rather than for anything else, because it is true that in energy and climate change there is no room for complacency.
CCS is one of the activities which will also be addressed, but it is far from being the real answer. So the real questions, and the real debate about the issues which you opened today, will come when we discuss the strategy for the energy technology plan - how to approach this, how to act in the future, and how to find the right answers. In this respect, it will be extremely important that we are aware that 'business as usual' is not an option. We lack human resources and we lack funding. The Framework Programme is only partially a solution for that.
We will have to address that issue seriously because we need to look at it both from a short-term point of view, looking for possible solutions to fill the gap where the need is urgent, and at the same time for long-term solutions. Such solutions are very much needed and we must concentrate on renewables from today onwards. So I think that will be when we have to discuss that. Do not forget that the financing of energy in 1980 was approximately four times higher in Europe than it is today. So approaching these problems as though business as usual could continue would be another illusion. Do not make that mistake.
rapporteur. - (PL) Mr President, I am perhaps taking up just one issue that has been raised here today, namely the view that mines should be closed as soon as possible for environmental reasons. I think that energy security, for example in my country, in the Czech Republic and in many other EU countries, is not consistent with this view, and this view is not generally accepted. Quite the contrary, in fact: if only because of new technologies that are being developed, such as 'clean coal' and 'CCS', we shall probably be opening new mines in the future. Coal will continue to be an important and competitive source of energy in Europe for some time to come. We must also not forget - and here I am addressing those who would like to close all mines - that coal is not only an important raw material for energy, but also a chemical raw material.
Firstly, then, the Research Fund for Coal and Steel is necessary. Secondly, this Fund is not met by the 7th Framework Programme, as it deals with an entirely different sphere of action. Thirdly, a rise in qualified costs from 40% to 50% is indicated. Fourthly, failure to include bitumen shales in the Research Fund for Coal and Steel programme - and the Group of the Greens/European Free Alliance also put forward a proposal of this nature for these amendments - would have been injurious to Estonia, whose power generation is chiefly based on this fuel.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (PL) In Poland, 95% of electricity comes from coal-fired power stations. Consequently Poland is particularly interested in new technologies for coal utilisation that improve efficiency in power stations, reduce CO2 emissions and enable coal to be converted into hydrocarbon fuels with restricted CO2 emissions.
New technologies open up the possibility of utilising nuclear reactors as emission-free heat sources to achieve the stated aims of the coal industry.
In order to implement the synergy between coal and nuclear energy, however, we need high-temperature reactors (HTRs). In Europe, research into high-temperature reactors has been going on for some years now. Unfortunately there is not a single European research centre working on HTRs that might have the goal of introducing a coal-nuclear synergy programme. Such a centre would enhance Europe technologically, including the coal industry. It could also do much to support the acceptance of nuclear power in Europe through direct cooperation with the coal industry, striving to modernise it and not competing with it.
Bearing in mind the importance of coal in the Polish energy sector, it would appear to make sense to set up such a European centre in Poland. Without decisive action, we shall lose the technology race in this sphere against the United States, South Africa, China and South Korea.
I call upon the Commission to consider the need to establish such a centre as part of long-term technical guidelines relating to the research programme of the Research Fund for Coal and Steel.
in writing. - (ET) Under the Protocol to the Nice Treaty on the expiry of the European Coal and Steel Community Treaty and on the Research Fund for Coal and Steel all assets of the ECSC were placed at the disposal of the European Commission in 2002. The revenue from these assets is to be used for research in the sectors related to the coal and steel industry. The Council has adopted two regulations to improve implementation of the research programme: a financial regulation and a technical regulation. The Gierek report concerns the latter.
Under the Treaty of Accession of Estonia to the EU, oil shales were given the status of coal. As a result, the European Commission proposed that the Council should make the technical guidelines for the research programme on coal and steel consistent with the Treaty and included oil shales in the definition of coal under the technical guidelines. As a result, Estonian research into oil shales is eligible to apply for funding under the research programme on the same basis as coal.
The Polish rapporteur, Adam Gierek, has proposed replacing 'oil shales' in the definition with 'bitumen shales', on the ground that the term 'bitumen shales' also covers 'oil shales'. In fact, the opposite is true: 'oil shales' is a broader term than 'bitumen shales'. The Greens have made a proposal to remove oil shales from the definition of coal completely. Once again I draw your attention to the fact that when it acceded to the EU, Estonia agreed that oil shales were to have the status of coal and therefore the basis of funding for the oil shales research programme must be the same as that of the research fund for coal and steel.
in writing. - I was Parliamentary rapporteur when discharge was being granted for the last time in respect of the European Coal and Steel Community's activities. The funds in the expired Community were accumulated from the coal and steel industries, and so it is only fair that any money left over should go on research in these sectors and not be used to cover research in the oil industry.
Research and research institutions are needed if we are to use emission-free or 'clean' coal. This includes carbon capture and storage (CSS), although there is not enough money in this fund to finance this, despite the huge need. It is interesting that today by chance Shell happened to call for public funding, meaning EU funding, for this.
Mr Gierek, as rapporteur, is clearly tending to promote the use of coal in energy production, and he represents the best interests of his country in this. Moreover, it is not forbidden in the EU, but there is still a long way to go before we have clean coal.